Graves, On. J:
The writ of- error here is brought to reverse a judgment given in the circuit court upon findings by the court where the cause was tried without a jury.
Upon examination of the record it appears that the findings were made and filed after the judge had resigned, and that one of the grounds of error is, that the judgment is not supported by the facts. This ground of .objection is plainly fatal, there being no facts at all to support the judgment, and consequently a reversal is unavoidable.
As it appears, however, that the plaintiff in error has by his practice founded objections upon the findings, and in some respects proceeded as though the findings were not void, we think no costs should be given to either party as against the other, and that the case should be remanded for a new trial-
The other Justices concurred.